                     Case 1:19-cv-09236-KPF Document 116
                                                     115 Filed 06/08/20
                                                               06/05/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                  Southern District
                                                 __________ Districtofof
                                                                       New  York
                                                                         __________

                                                                  )
                                                                  )
                                                                  )
                                                                  )
    In re Tether and Bitfinex Crypto Asset Litigation             )
                                                                  )
                                                                          Civil Action No. 1:19-cv-09236-KPF
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                                                                  )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)        See attached rider.




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      Kyle Roche
                                      Roche Cyrulnik Freedman LLP
                                      99 Park Avenue, Ste. 1910
                                      New York, NY 10016
                                      (646) 970-7509
                                      kyle@rcfllp.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:              6/8/2020                                                            /S/ P. NEPTUNE
                                                                                       Signature of Clerk or Deputy Clerk
        Case 1:19-cv-09236-KPF Document 116
                                        115 Filed 06/08/20
                                                  06/05/20 Page 2 of 2



                                    Rider

Poloniex, LLC
c/o The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

Bittrex, Inc.
c/o The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801
